Citation Nr: 9931188	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-41 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claims of entitlement to 
service connection for right leg, right hip, and back 
disabilities.  


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that new and material evidence had not been received 
sufficient to reopen the veteran's claims of entitlement to 
service connection for right leg, right hip, and back 
disabilities.  In a February 1997 decision, the Board found 
that a notice of disagreement was received in October 1992.  
A statement of the case was issued in March 1999.  


REMAND

Controlling law and regulations provide that a proper appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  A substantive appeal must be 
filed within 60 days from the date of mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, whichever 
period ends later. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).

In September 1999, the veteran's claims were certified to the 
Board (see the VA Form 8 dated September 14, 1999).  However, 
it appears that the RO did not address the question of 
whether the veteran filed a substantive appeal (or a timely 
substantive appeal) as to his application to reopen claims 
for service connection for right leg, right hip, and back 
disabilities.  The date of mailing of the statement of the 
case suggests that further development is required to 
determine whether an appeal within the meaning of 38 C.F.R. 
§ 20.200 was filed.  This is required because the Board does 
not have jurisdiction to act if an appeal was not filed with 
respect to each issue.  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993); Cf. Rowell v. Principi, 4 Vet. App. 9 (1993); 
VAOPGCPREC 9-99.  Additionally, a remand is required in order 
to afford the veteran adequate notice and opportunity to 
comment on this jurisdictional question.  Bernard v. Brown, 4 
Vet. App 384 (1993); VAOPGCPREC 9-99. 

For the reasons set out above, this case is REMANDED for the 
following action:


The RO should determine whether a 
substantive appeal (or a timely 
substantive appeal) was received as to 
the veteran's application to reopen 
claims for service connection for right 
leg, right hip, and back disabilities.  
See 38 C.F.R. §§ 20.200, 20.302, 20.303 
(1999).  If it is determined that the 
veteran submitted a substantive appeal 
(or a timely substantive appeal) the RO 
should return the case to the Board after 
notifying the veteran that the Board may 
find that a substantive appeal or a 
timely substantive appeal was not filed 
and that he could make arguments and 
present evidence regarding the foregoing.  
If the RO finds that the substantive 
appeal was not timely (or not filed at 
all) then the RO should notify the 
veteran and furnish appellate rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












